Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/22.  Claims 11-20 have been examined.
Information Disclosure Statement
The IDS filed 10/8/20, 10/5/21 and 7/19/22 have been considered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 11-20 are distinguishable over the prior art of record.  As per claim 11, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, a computer system which preforms the functions of: determining one or more locations along a harvester path where a load transfer event has occurred, the load transfer event indicating that a harvester load has been transferred from the harvester to a transport vehicle at that location; dividing the harvester path into a series of load paths based on the one or more locations along the harvester path where a load transfer event has occurred, each load path corresponding to a respective load harvested by the harvester, and each load path therefore indicating an area in the field from which the respective load was obtained; and rendering the harvester path on a map display, the map display indicating the separate load paths within the harvester path.  As per claim 18, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, a computer system which preforms the functions of: receiving vehicle state information from a vehicle indicating different vehicle states at different time intervals within a predetermined time period; determining whether the vehicle is in a working state or a non-working state for each time interval based on the received vehicle state information; and rendering the vehicle path on a map display, the map display visually distinguishing between sections of the vehicle path traversed while the vehicle is in the working state and sections of the vehicle path traversed while the vehicle is in the non-working state, wherein the map display includes a playback object enabling visualization of the vehicle path at different time periods during the agricultural operation.  Dependent claims 12-17 and 19-20 are distinguishable for at least the same reasons. 
	As per claim 11, the claim recites similar features as set forth in the parent application (now US Patent No. 10,776,733; claim 19) as it pertains to tracking the path of a harvester and rending a map display of the separate load paths of the harvester relative to load information received from a loading truck including measuring time periods where the geolocation of the harvester and the geolocation of the loading truck are within a threshold distance.  Claim 11, on the other hand, determines locations along the harvester path where a load transfer event has occurred and based on the locations, divides the harvester path into a series of load paths which indicates an area in the field that the load was obtained and rending a map display based thereon.
	As per claim 18, the claim recites similar features as set forth in the parent application (now US Patent No. 10,776,733; claim 1) as it pertains to tracking the path of a vehicle in an agricultural operation and determines whether the vehicle is in a working state or a non-working state and renders the vehicle path on a map display distinguishing between sections of the path in the working state and sections of the path in the non-working state.  Claim 18 includes the additional feature of a playback object which enables the visualization of the vehicle path at different time periods during the agricultural operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited document is of general interest as follows:
● Wang et al. (Research and Implementation of the Medical Logistics Vehicle Monitoring and Management)- tracking vehicle movements with playback function; does not appear to address distinguishing sections of vehicle path as a working state and a non-working state.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Cancelled claims 1-10.
This application is in condition for allowance except for the presence of withdrawn claims 1-10 directed to a non-elected invention without traverse.  Accordingly, claims 1-10 have been cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661